SULLIVAN, Judge.
The judgment at issue herein is not appealable pursuant to La.Code Crim.P. art. 912.1; therefore, the appeal in the above-captioned case is dismissed. Kevin Broussard, Appellant, is hereby permitted to file a proper application for writs in compliance with Uniform Rules — Courts of Appeal, Rule 4, no later than thirty days from date of this decision. The Appellant is not required to file a notice of intent to seek writs or obtain an order setting a return date pursuant to Uniform Rules— Courts of Appeal, Rule 4-3, as we hereby construe the motion for appeal as a timely filed notice of intent to seek a supervisory •writ.
Regarding Appellant’s request for a stay, Appellant should apply to the trial court, pursuant to Uniform Rules — Courts of Appeal, Rule 4-4.
APPEAL DISMISSED. APPELLANT ALLOWED THIRTY DAYS FROM DATE OF DECISION TO FILE AN APPLICATION FOR SUPERVISORY WRITS.